Exhibit 99 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ISSUES FIRST QUARTER RESULTS · Mall Tenant Sales Per Square Foot Up 14.3% · Average Rent Per Square Foot Up 3.5% · Net Income, FFO and NOI Up BLOOMFIELD HILLS, Mich., April 20, 2011 - - Taubman Centers, Inc. (NYSE:TCO) today reported financial results for the first quarter of 2011. Net income allocable to common shareholders per diluted common share (EPS) for the quarter ended March 31, 2011 was $0.19, up from $0.11 for the quarter ended March 31, 2010. For the quarter ended March 31, 2011, Funds from Operations (FFO) per diluted share was $0.63, up 5.0 percent from $0.60 per diluted share for the quarter ended March 31, 2010.FFO for the first quarter of 2011 includes a non-cash negative ($0.06) per diluted share impact from the continued ownership of The Pier Shops at Caesars (Atlantic City, N.J.) and Regency Square (Richmond, Va.) versus a negative ($0.04) per diluted share impact during the first quarter of 2010. “We’re very pleased with this quarter’s performance, in particular the momentum of our tenant sales growth,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“Our earnings growth was largely driven by increased rents and net recoveries, partially offset by the expected decrease in lease cancellation income.” Strong Tenant Sales and Rents, Occupancy as Expected Mall tenant sales per square foot at Taubman properties were up 14.3 percent from the first quarter of 2010.This brings the company’s 12-month trailing sales per square foot to $581. Average rent per square foot was $45.20, up 3.5 percent from $43.68 in the first quarter of 2010.Ending occupancy was 87.9 percent on March 31, 2011 versus 88.2 percent on March 31, 2010. Financing Update During the first quarter of 2011, the company completed the previously announced one-year extension of its $550 million line of credit with its existing twelve bank syndicate.Pricing was maintained at LIBOR plus 0.70 percent. (more) Taubman Centers/2 2011 Guidance The company is increasing its guidance on 2011 FFO per diluted share, excluding The Pier Shops and Regency Square, to $2.88 to $2.98 per diluted share from its previously announced range of $2.86 to $2.98.The company is increasing its guidance on 2011 EPS, excluding The Pier Shops and Regency Square, from a range of 1.09 to $1.23 to a range of $1.11 to $1.23. The company is working with the respective special servicers to transfer title to The Pier Shops and Regency Square as soon as possible; however, the holding periods for both properties remain uncertain and could be extended periods.The noncash impact of owning these centers (including anticipated default interest) is expected to result in an incremental FFO charge of approximately $(0.20) per diluted share for The Pier Shops and $(0.04) per diluted share for Regency Square in 2011.Assuming holding periods through the end of 2011 for both properties, the company estimates 2011 FFO per diluted share to be in the range of $2.64 to $2.74. The impact on EPS for the two centers is expected to be a charge of $(0.34), including the impact of depreciation and amortization.EPS is expected to be in the range of $0.77 to $0.89 for 2011. Significant noncash accounting gains will be recognized when the respective loan obligations are extinguished upon transfer of title to the properties.These gains have been excluded from EPS and FFO per diluted share estimates. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investor Relations.”This includes the following: · Income Statements · Earnings Reconciliations · Changes in Funds from Operations and Earnings Per Share · Components of Other Income, Other Operating Expense, and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary · Other Debt, Equity and Certain Balance Sheet Information · Construction · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio · Operating Statistics Glossary (more) Taubman Centers/3 Investor Conference Call The company will host a conference call at 11:00 AM Eastern Daylight Time on Thursday, April 21 to discuss these results, business conditions and the company’s outlook for the remainder of 2011. The conference call will be simulcast at www.taubman.com under “Investor Relations” as well as www.earnings.com and www.streetevents.com.An online replay will follow shortly after the call and continue for approximately 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan and its Taubman Asia subsidiary is headquartered in Hong Kong. For more information about Taubman, visit www.taubman.com. For ease of use, references in this press release to “Taubman Centers”, “company” or “Taubman” mean Taubman Centers, Inc. or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the continuing impacts of the U.S. recession and global credit environment, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, and adverse changes in the retail industry. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. ### Taubman Centers/4 TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended March 31, 2011 and 2010 (in thousands of dollars, except as indicated) Three Months Ended Net income Noncontrolling share of income of consolidated joint ventures ) ) Noncontrolling share of income of TRG ) ) TRG series F preferred distributions ) ) Preferred stock dividends ) ) Distributions to participating securities of TRG ) ) Net income attributable to Taubman Centers, Inc. common shareowners Net income per common share - basic Net income per common share - diluted Beneficial interest in EBITDA - Consolidated Businesses (1) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (1) Funds from Operations (1) Funds from Operations attributable to TCO (1) Funds from Operations per common share - basic (1) Funds from Operations per common share - diluted (1) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 Operating Statistics (2): Mall tenant sales (3) Ending occupancy % % Average occupancy % % Leased space at end of period % % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (3) % % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (3) % % Mall tenant occupancy costs as a percentage of tenant sales - Combined (3) % % Average rent per square foot - Consolidated Businesses Average rent per square foot - Unconsolidated Joint Ventures Average rent per square foot - Combined Taubman Centers/5 Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, promotion, ground rent (including straightline adjustments), and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gainsfrom extraordinary items and sales of properties, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. In Tables 3 and 5 of this Press Release, the Company has separately presented the impacts of The Pier Shops and Regency Square, as the timing of transfer of ownership of these centers is uncertain. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops and Regency Square. Based on reports of sales furnished by mall tenants. Taubman Centers/6 TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended March 31, 2011 and 2010 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES (2): Maintenance, taxes, utilities, and promotion Other operating Management, leasing, and development services General and administrative Interest expense Depreciation and amortization Total expenses Nonoperating income 5 12 Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) ) Noncontrolling share of income of TRG ) ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Fund from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % ) 28 ) ) With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. Promotion expenses, which were previously classified in "Other operating," are now included in "Maintenance, taxes, utilities and promotion" expense. Amounts for 2010 have been reclassified to conform to the 2011 classification. Taubman Centers/7 TAUBMAN CENTERS, INC. Table 3 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations For the Three Months Ended March 31, 2011 and 2010 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units /Unit Net income attributable to TCO common shareowners - Basic Add impact of share-based compensation 98 48 Net income attributable to TCO common shareowners - Diluted Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG Distributions to participating securities Net income attributable to partnership unitholders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Less impact of share-based compensation ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations The Pier Shops' negative FFO Regency Square's negative FFO Funds from Operations, excluding The Pier Shops and Regency Square TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO, excluding The Pier Shops and Regency Square Taubman Centers/8 TAUBMAN CENTERS, INC. Table 4 - Reconciliation of Net Income to Beneficial Interest in EBITDA For the Periods Ended March 31, 2011 and 2010 (in thousands of dollars; amounts attributable to TCO may not recalculate due to rounding) Three Months Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Income tax expense Less noncontrolling share of income of consolidated joint ventures ) ) Beneficial Interest in EBITDA TCO's average ownership percentage of TRG % % Beneficial Interest in EBITDA attributable to TCO Taubman Centers/9 TAUBMAN CENTERS, INC. Table 5 - Reconciliation of Net Income to Net Operating Income (NOI) For the Periods Ended March 31, 2011 and 2010 (in thousands of dollars) Three Months Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) ) Share of Unconsolidated Joint Ventures Income tax expense Less noncontrolling share of income of consolidated joint ventures ) ) Add EBITDA attributable to outside partners: EBITDA attributable to noncontrolling partners in consolidated joint ventures EBITDA attributable to outside partners in Unconsolidated Joint Ventures EBITDA at 100% Add (less) items excluded from shopping center NOI: General and administrative expenses Management, leasing, and development services, net ) ) Interest income ) ) Straight-line of rents ) 28 The Pier Shops' NOI 99 ) Regency Square's NOI ) ) Non-center specific operating expenses and other NOI at 100% NOI - growth % % NOI at 100% Lease cancellation income (1) ) ) NOI at 100% excluding lease cancellation income NOI excluding lease cancellation income - growth % % Excludes The Pier Shops and Regency Square. Taubman Centers/10 TAUBMAN CENTERS, INC. Table 6 - Balance Sheets As of March 31, 2011 and December 31, 2010 (in thousands of dollars) As of March 31, 2011 December 31, 2010 Consolidated Balance Sheet of Taubman Centers, Inc. : Assets: Properties Accumulated depreciation and amortization ) ) Investment in Unconsolidated Joint Ventures Cash and cash equivalents Accounts and notes receivable, net Accounts receivable from related parties Deferred charges and other assets Liabilities: Notes payable Accounts payable and accrued liabilities Distributions in excess of investments in and net income of Unconsolidated Joint Ventures Equity: Taubman Centers, Inc. Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock 25 26 Series G Cumulative Redeemable Preferred Stock Series H Cumulative Redeemable Preferred Stock Common Stock Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Dividends in excess of net income ) Noncontrolling interests: Noncontrolling interests in consolidated joint ventures ) ) Noncontrolling interests in partnership equity of TRG ) ) Preferred Equity of TRG ) Combined Balance Sheet of Unconsolidated Joint Ventures : Assets: Properties Accumulated depreciation and amortization ) ) Cash and cash equivalents Accounts and notes receivable Deferred charges and other assets Liabilities: Notes payable Accounts payable and other liabilities, net Accumulated Deficiency in Assets: Accumulated deficiency in assets - TRG ) ) Accumulated deficiency in assets - Joint Venture Partners ) ) Accumulated other comprehensive income (loss) - TRG ) ) Accumulated other comprehensive income (loss) - Joint Venture Partners ) Taubman Centers/11 TAUBMAN CENTERS, INC. Table7 - Annual Guidance (all dollar amounts per common share on a diluted basis; amounts may not add due to rounding) Guidance for 2011 (Excluding The Pier Shops & Regency Square) (Including The Pier Shops & Regency Square) Funds from Operations per common share (1) Real estate depreciation - TRG ) Distributions on participating securities of TRG ) Depreciation of TCO's additional basis in TRG ) Net income attributable to common shareowners, per common share (EPS) (1) The noncash impact of owning The Pier Shops and Regency Square (including anticipated default interest) is expected to result in an incremental FFO charge of approximately $(0.20) per diluted share for The Pier Shops and $(0.04) per diluted share for Regency Square in 2011. Including the impact of depreciation and amortization, the impact on EPS for the two centers is expected to be a charge of $(0.34) in 2011. Significant noncash accounting gains will be recognized when the respective loan obligations are extinguished upon transfer of title to the properties. These gains have been excluded from EPS and FFO per diluted share estimates.
